Justice KOURLIS
concurring and specially concurring:
The majority holds that a trial court may authorize ex parte1 interviews between opposing counsel and a non-party physician witness with reasonable notice to counsel for the patient. Maj. op. at 525-529. I agree. However, I write separately because I reach those conclusions using a different analytical framework. Therefore, I specially concur in the majority opinion.
This is an original proceeding under C.A.R. 21 in which the plaintiffs seek relief from an order entered by the trial court that permits ex parte contact between the defendant’s counsel and several non-party treating physicians. I conclude that the trial court had the authority to enter that order, and the authority to condition it upon defendant’s counsel providing reasonable notice of the anticipated contact.
Three general principles of law and considerations of judicial economy and efficiency govern this matter. First, the purpose of discovery is preparation for trial. See J.P. v. District Court, 873 P.2d 745, 748 (Colo.1994). The purpose of trial is ascertainment of truth. The court’s function is to facilitate those processes: to assure that both parties have access to an efficient, effective method of resolving disputes. See Bond v. District Court, 682 P.2d 33, 40 (Colo.1984). Witnesses offer testimony at trial regarding the controverted issues to assist the trier of fact in arriving at the truth. Neither party has a right of ownership to or loyalty from any witness. See International Business Machines Corp. v. Edelstein, 526 F.2d 37, 42 (2d. Cir.1975) (“[Cjounsel for all parties have a right to interview an adverse party’s witnesses (the witness willing) in private, without the presence or consent of opposing counsel and without a transcript being made.”); Doe v. Eli Lilly & Co., 99 F.R.D. 126 (D.D.C.1983).
The second principle is that the Colorado Rules of Civil Procedure govern the progress and process of discovery in civil actions such as the one before us.2 Under the Rules, the scope of discovery is very broad. Williams v. District Court, 866 P.2d 908, 911 (Colo.1993). Thus, under C.R.C.P. 26(b)(1), “parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action.” This includes the location and identification of any persons having knowledge of any discoverable matter. Parties are required to identify non-expert witnesses and expert witnesses during the course of discovery. C.R.C.P. 26(a)(1). Discovery against expert witnesses progresses according to certain procedures.3 C.R.C.P. 26(b)(4). Discovery against non-expert witnesses is not similarly constrained under the Rules.
An attorney for a party has a right to interview any witness who has access to information relevant to the disputed issues. International Business Machines Corp., 526 F.2d at 42. Despite this general rule, an attorney may not ask questions that impinge on areas of privilege.
*531The issue presented to us is whether physician witnesses are to be treated differently from other witnesses and insulated from any contact by opposing counsel unless such contact occurs with the permission or presence of the plaintiff. The plaintiff argues that physicians should be treated differently than other witnesses because of the physician-patient privilege. § 13 — 90—107(l)(d), 6A C.R.S. (1987). The privilege provides in part:
A physician, surgeon, or registered professional nurse duly authorized to practice his profession pursuant to the laws of this state or any other state shall not be examined without the consent of his patient as to any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient ...
§ 18-90-107(l)(d). Without patient consent, a physician may not be examined about privileged information.
We have previously held that the waiver inherent in the filing of a lawsuit constitutes consent for the purpose of the privilege statute as to the matters raised by the claims for relief. See Bond v. District Court 682 P.2d 33 at 38 (Colo.1984); Clark v. District Court, 668 P.2d 3, 10 (Colo.1983). Therefore, the privilege does not interpose an automatic bar to ex parte contact between opposing counsel and a non-party physician witness. If the non-party physician witness is not an expert witness, the Rules of Civil Procedure would permit opposing counsel to contact such person for an ex parte interview absent a protective order entered by the court prohibiting such contact.
I turn then to what I conceive to be the third general governing principle. Specifically, the trial court has broad discretion to address discovery matters as appropriate. See Williams v. District Court, 866 P.2d 908, 911 (Colo.1993). If a party or his or her non-party physician witness seeks protective orders prohibiting or limiting ex parte contact, the trial court is uniquely able to evaluate the competing interests and enter appropriate orders. Id. at 912.
Given these principles, I conclude that there is no special rule prohibiting opposing counsel from contacting treating nonparty physician witnesses on an ex parte basis.4
Ex parte interviews with non-party physicians are permissible with reasonable notice to opposing counsel, unless a trial court order provides otherwise. Upon application, the trial court has broad discretion to prohibit or regulate ex parte interviews as appropriate to the facts of the case. Therefore, I specially concur in the majority opinion in the present case.
I am authorized to say that Chief Justice VOLLACK joins in this special concurrence.

. The majority defines an ex parte interview as one that takes place outside the patient's or patient attorney’s presence. Maj. op. at 526 n. 3.


. The Colorado Rules of Civil Procedure have been revised in pertinent part. This case was filed prior to the effective date of the revisions. Therefore, the prior version of the Rules applies.


.The physicians involved in this case were identified as treating physicians and not experts.


. The rule of law we today clarify speaks to the fact that the plaintiffs may not unilaterally bar such conversations, provided that the conversations are limited to the area of treatment waived by the filing of claims for relief. However, a physician may bar an informal interview with opposing counsel by declining to participate.